Order
PER CURIAM.
Melvin Leroy Tyler appeals from the denial of his post-conviction motion for DNA testing pursuant to § 547.035. The appellant was convicted, following a jury trial in the Circuit Court of Platte County, of forcible rape, § 559.260, RSMo Supp. 1975; robbery in the first degree, § 560.120, RSMo 1969; kidnapping, § 559.240, RSMo 1969; and armed criminal action (ACA), § 559.225, RSMo Supp. 1976. The appellant was sentenced to prison terms of seventy-five years for rape, seventy-five years for robbery, ten years for kidnapping, and twenty-five years for ACA. The sentences were ordered to be served consecutively in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the motion court erred in overruling his post-conviction motion for DNA testing pursuant to § 547.035, because his right to due process was violated by the State’s failure to preserve potentially exculpatory evidence for testing. He claims that the State demonstrated bad faith in losing the victim’s underclothing, which deprived him of the opportunity to prove his innocence by showing that the DNA of the semen found on the underclothing did not match his own.
Affirmed. Rule 84.16(b).